DETAILED ACTION
The instant application having Application No. 15/969017 filed on 08/19/2020 is presented for examination by the examiner.

Claims 1-11 were cancelled. New claims 12-31 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Argument
A new ground of rejections is provided to address Applicant’s new set of claims 12-31.

Allowable Subject Matters
Claims 16 and 27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, set forth in this Office action are overcome.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 12-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claims 12 and 23, the limitation “the group of one or more received packets comprises the packets with sequence numbers separated by the gap” (claim 12 – lines 10 to 12 and claim 23- lines 9 to 10) render claims 12 and 23 indefinite. In the claims, the part “one or more received packets” indicates “the group” comprising “at least one packet or just one packet”. However, the part “comprising the packets with sequence numbers separated by the gap” indicates that “the group” comprising “at least two packets”. As such, the scopes of these two parts are not consistence with each other. Applicant should consider removing the words “one or more” from the limitation.

For the purposed of examination, the limitation “a/the group of one or more received packets comprises the packets with sequence numbers separated by the gap” is interpreted as “a/the group of received packets comprises the packets with sequence numbers separated by the gap”.

Claims 13-22 and 24-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph for at least the reason stated above. Claims 213-22 and 24-31 depend on claims 12 and 23 respectively; however, they do not add any feature or subject matter that would solve any of the deficiencies of claims 12 and 23.

Regarding claim 15, the limitation “the group of one or more received packets” (claim 15 - line 4) render claim 15 indefinite. It is unclear whether “the group of one or more received packets” is referred back to “a group of one or more received packets” recited in claim 15 (lines 1 to 2), claim 14 (lines 1 to 2), claim 14 (lines 3 to 4) or claim 12 (line 6). 

For the purposed of examination “the group of one or more received packets” is considered referring back to “a group of one or more received packets” recited in claim 15 (lines 1 to 2).

Regarding claim 15, the limitation “the network layer” (claim 15 - line 4) render claim 15 indefinite. It is unclear whether “the network layer” is referred back to “a network layer” recited in claim 15 (line 2), claim 14 (line 2), claim 14 (line 4) or claim 12 (line 7). 

For the purposed of examination “the network layer” is considered referring back to “a network layer” recited in claim 15 (line 2).

Regarding claim 26, the limitation “the group of one or more received packets” (claim 26 - line 4) render claim 26 indefinite. It is unclear whether “the group of one or more received packets” is referred back to “a group of one or more received packets” recited in claim 26 (lines 1 to 2), claim 25 (lines 1 to 2), claim 25 (lines 3 to 4) or claim 23 (line 5). 

For the purposed of examination “the group of one or more received packets” is considered referring back to “a group of one or more received packets” recited in claim 26 (lines 1 to 2).

Regarding claim 26, the limitation “the network layer” (claim 26 - line 4) render claim 15 indefinite. It is unclear whether “the network layer” is referred back to “a network layer” recited in claim 26 (line 2), claim 25 (line 2), claim 25 (line 4) or claim 23 (line 6). 

For the purposed of examination “the network layer” is considered referring back to “a network layer” recited in claim 26 (line 2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 12-15, 17, 21-26, 28-30 are rejected under 35 U.S.C. 103 as being unpatentable over Patel et al. (US 2010/0302940 A1) in view of Schrum (US 2013/0114598 A1) and further in view of Shmueli et al. (US 2015/0163532 A1).

As per claim 12, Patel discloses “An apparatus comprising: a network interface device comprising: circuitry to receive packets associated with a plurality of data flows, a data flow of the plurality of data flows including packets having a same internet protocol (IP) source address and same IP destination address” [(par. 0037), a module such as described above may direct packet flows to one or more stateful modules in a pool of servers. (par. 0021), A potential advantage of this design is that packets that are part of the same flow (e.g., a TCP flow where all packets share the same 5-tuple of IP source address, IP destination address, TCP source port, TOP destination port and IP protocol number) can be forwarded to the same target device 210, regardless of which DLB 208 processes the packet.]

Patel does not explicitly disclose “circuitry to provide a group of one or more received packets, in sequence number order, to a network layer for processing based on detection of a gap between sequence numbers in received packets and a packet count, wherein the packet count comprises a number of packets received after detection of the gap between sequence numbers in 

However, Schrum discloses “circuitry to provide a group of one or more received packets, in sequence number order, to a network layer for processing” [(par. 0046), packet re-ordering mechanism is initiated at the destination hybrid device to re -order the out-of-order packets. For example, in response to determining a potential out-of-order packet arrival at the destination hybrid device 110, the receiver re-ordering unit 116 can initiate operations for re-ordering subsequently received packets to ensure that packets received via the new packet route 126 are provided to the upper protocol layers only after the packets received via the old packet route 124 are provided to the upper protocol layers. In response to determining an out-of-order packet arrival at the destination hybrid device 110, the receiver re-ordering unit 116 can temporarily store the out-of-order packets (e.g., packets that are not next in sequence order) in a re-ordering buffer. The receiver re-ordering unit 116 can employ various techniques to determine the correct order in which received packets should be provided for subsequent processing by the upper protocol layers (e.g., by the network layer 212, the transport layer 214, and the application 216).]

Patel et al. (US 2010/0302940 A1) and Schrum (US 2013/0114598 A1) are analogous art because they are the same field of endeavor of network communication. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Schrum’s teaching into Patel’s teaching. The motivation for making the above 

Furthermore, Shmueli discloses “the providing” is “based on detection of a gap between sequence numbers in received packets and a packet count” (i.e. the number of missing packets that are needed to fill the “gap”)” [(par. 0072), the sequence numbers of the incoming packets may be checked for ascending sequence. If the sequence is broken, the new received packet sequence number may be compared to the sequence number of the previously received packet (operation 530). (par. 0073), If the gap between the sequence number of the incoming packets is not higher (i.e., is equal or less) than a pre-defined value of the reorder threshold, it may be reordered (operation 540), e.g., if the packets that fill the gap (i.e. the number of missing packets)  arrive within a time constrain that is related to the depth of the reorder buffer, the packets may be released from the reorder buffer in a sequential order. Thus, reordering may be performed after more packets are received and placed into the incoming buffer, e.g., after the packets that fill the gap (i.e. the number of missing packets) in the sequential numbers are received and placed into the reorder buffer.] “wherein the packet count comprises a number of packets (i.e. the number of missing packets that are needed to fill the “gap”) received after detection of the gap between sequence numbers in received packets” [(par. 0073), If the gap between the sequence number of the incoming packets is not higher (i.e., is equal or less) than a pre-defined value of the reorder threshold, it may be reordered (operation 540), e.g., if the packets that fill the gap arrive within a time constrain that is related to the depth of the reorder buffer, the packets may be released from the reorder buffer in a sequential order. Thus, reordering may be performed after more packets are received and placed into the incoming buffer, e.g., after the packets (i.e. the number of missing packet that are needed to fill the gap) that fill the gap in the sequential numbers are received and placed into the reorder buffer.] “and wherein the group of one or more received packets comprises the packets with sequence numbers separated by the gap” [(par. 0073), If the gap between the sequence number of the incoming packets is not higher (i.e., is equal or less) than a pre-defined value of the reorder threshold, it may be reordered (operation 540), e.g., if the packets (i.e. the number of missing packages) that fill the gap arrive within a time constrain that is related to the depth of the reorder buffer, the packets may be released from the reorder buffer in a sequential order. Thus, reordering may be performed after more packets are received and placed into the incoming buffer, e.g., after the packets that fill the gap in the sequential numbers are received and placed into the reorder buffer.]

Patel et al. (US 2010/0302940 A1) and Shmueli et al. (US 2015/0163532 A1) are analogous art because they are the same field of endeavor of network communication. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Shmueli’s teaching into Patel’s teaching. The motivation for making the above modification would be to reorder out-of-sequence packets. (Shmueli, par. 0073)

As per claim 13, Patel in view of Schrum and further in view of Shmueli discloses “The apparatus of claim 12,” as [see rejection of claim 12.]
Schrum discloses “wherein the network interface device comprises circuitry to reorder packets by sequence number prior to providing the group of one or more received packets, in sequence number order, to the network layer for processing” as [(par. 0046), packet re-ordering mechanism is initiated at the destination hybrid device to re -order the out-of-order packets. For example, in response to determining a potential out-of-order packet arrival at the destination hybrid device 110, the receiver re-ordering unit 116 can initiate operations for re-ordering subsequently received packets to ensure that packets received via the new packet route 126 are provided to the upper protocol layers only after the packets received via the old packet route 124 are provided to the upper protocol layers. In response to determining an out-of-order packet arrival at the destination hybrid device 110, the receiver re-ordering unit 116 can temporarily store the out-of-order packets (e.g., packets that are not next in sequence order) in a re-ordering buffer. The receiver re-ordering unit 116 can employ various techniques to determine the correct order in which received packets should be provided for subsequent processing by the upper protocol layers (e.g., by the network layer 212, the transport layer 214, and the application 216).]

Patel et al. (US 2010/0302940 A1) and Schrum (US 2013/0114598 A1) are analogous art because they are the same field of endeavor of network communication. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Schrum’s teaching into Patel’s teaching. The motivation for making the above modification would be to reorder out-of-order packets before forwarding to a network layer. (Schrum, par. 0046)

As per claim 14,  Patel in view of Schrum and further in view of Shmueli discloses “The apparatus of claim 12,” as [see rejection of claim 12.]
wherein the circuitry to provide a group of one or more received packets, in sequence number order, to a network layer for processing” [(par. 0046), packet re-ordering mechanism is initiated at the destination hybrid device to re -order the out-of-order packets. For example, in response to determining a potential out-of-order packet arrival at the destination hybrid device 110, the receiver re-ordering unit 116 can initiate operations for re-ordering subsequently received packets to ensure that packets received via the new packet route 126 are provided to the upper protocol layers only after the packets received via the old packet route 124 are provided to the upper protocol layers. In response to determining an out-of-order packet arrival at the destination hybrid device 110, the receiver re-ordering unit 116 can temporarily store the out-of-order packets (e.g., packets that are not next in sequence order) in a re-ordering buffer. The receiver re-ordering unit 116 can employ various techniques to determine the correct order in which received packets should be provided for subsequent processing by the upper protocol layers (e.g., by the network layer 212, the transport layer 214, and the application 216).]

Patel et al. (US 2010/0302940 A1) and Schrum (US 2013/0114598 A1) are analogous art because they are the same field of endeavor of network communication. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Schrum’s teaching into Patel’s teaching. The motivation for making the above modification would be to reorder out-of-order packets before forwarding to a network layer. (Schrum, par. 0046)

the providing” is “based on detection of a gap between sequence numbers in received packets and a packet count is to provide a group of one or more received packets, in sequence number order, for processing based on detection of a gap between sequence numbers in received packets and a packet count and also based on a timer” [(par. 0072), the sequence numbers of the incoming packets may be checked for ascending sequence. If the sequence is broken, the new received packet sequence number may be compared to the sequence number of the previously received packet (operation 530). (par. 0073), If the gap between the sequence number of the incoming packets is not higher (i.e., is equal or less) than a pre-defined value of the reorder threshold, it may be reordered (operation 540), e.g., if the packets that fill the gap (i.e. the number of missing packets)  arrive within a time constrain that is related to the depth of the reorder buffer, the packets may be released from the reorder buffer in a sequential order. Thus, reordering may be performed after more packets are received and placed into the incoming buffer, e.g., after the packets that fill the gap (i.e. the number of missing packets) in the sequential numbers are received and placed into the reorder buffer.]

Patel et al. (US 2010/0302940 A1) and Shmueli et al. (US 2015/0163532 A1) are analogous art because they are the same field of endeavor of network communication. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Shmueli’s teaching into Patel’s teaching. The motivation for making the above modification would be to reorder out-of-sequence packets. (Shmueli, par. 0073)

As per claim 15, Patel in view of Schrum and further in view of Shmueli discloses “The apparatus of claim 14,” as [see rejection of claim 14.]
wherein the circuitry to provide a group of one or more received packets, in sequence number order, for processing based on detection of a gap between sequence numbers in received packets and a packet count and also based on a timer is to provide the group of one or more received packets for processing based on a sooner of expiration of the timer or receipt of the packet count number of packets after detection of the gap between sequence numbers in received packets” [(par. 0073), If the gap between the sequence number of the incoming packets is not higher (i.e., is equal or less) than a pre-defined value of the reorder threshold, it may be reordered (operation 540), e.g., if the packets (i.e. the number of missing packages) that fill the gap arrive within a time constrain that is related to the depth of the reorder buffer, the packets may be released from the reorder buffer in a sequential order. Thus, reordering may be performed after more packets are received and placed into the incoming buffer, e.g., after the packets that fill the gap in the sequential numbers are received and placed into the reorder buffer.]

Patel et al. (US 2010/0302940 A1) and Shmueli et al. (US 2015/0163532 A1) are analogous art because they are the same field of endeavor of network communication. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Shmueli’s teaching into Patel’s teaching. The motivation for making the above modification would be to reorder out-of-sequence packets. (Shmueli, par. 0073)

Schrum discloses “wherein the circuitry to provide a group of one or more received packets, in sequence number order, to a network layer for processing” [(par. 0046), packet re-ordering mechanism is initiated at the destination hybrid device to re -order the out-of-order packets. For example, in response to determining a potential out-of-order packet arrival at the destination hybrid device 110, the receiver re-ordering unit 116 can initiate operations for re-ordering subsequently received packets to ensure that packets received via the new packet route 126 are provided to the upper protocol layers only after the packets received via the old packet route 124 are provided to the upper protocol layers. In response to determining an out-of-order packet arrival at the destination hybrid device 110, the receiver re-ordering unit 116 can temporarily store the out-of-order packets (e.g., packets that are not next in sequence order) in a re-ordering buffer. The receiver re-ordering unit 116 can employ various techniques to determine the correct order in which received packets should be provided for subsequent processing by the upper protocol layers (e.g., by the network layer 212, the transport layer 214, and the application 216).]

Patel et al. (US 2010/0302940 A1) and Schrum (US 2013/0114598 A1) are analogous art because they are the same field of endeavor of network communication. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Schrum’s teaching into Patel’s teaching. The motivation for making the above modification would be to reorder out-of-order packets before forwarding to a network layer. (Schrum, par. 0046)

As per claim 17, Patel in view of Schrum and further in view of Shmueli discloses “The apparatus of claim 12,” as [see rejection of claim 12.]
Schrum discloses “wherein the packets comprise content consistent with one or more of: frame relay, internet protocol (IP), transmission control protocol (TCP), or user datagram protocol (UDP)” as [(par. 0015), The hybrid device 102 can implement transmission control protocol (TCP), user datagram protocol (UDP), or other suitable transport layer protocols depending on the network layer protocol implemented by the hybrid device 102. The hybrid device 102 also comprises three applications 216, 218, and 220 that utilize the protocol stack for communication with other devices.]

Patel et al. (US 2010/0302940 A1) and Schrum (US 2013/0114598 A1) are analogous art because they are the same field of endeavor of network communication. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Schrum’s teaching into Patel’s teaching. The motivation for making the above modification would be to reorder out-of-order packets before forwarding to a network layer. (Schrum, par. 0046)

As per claim 18, Patel in view of Schrum and further in view of Shmueli discloses “The apparatus of claim 12,” as [see rejection of claim 12.]
Patel discloses “wherein the network interface device is part of an end station” as [(par. 0037), a module such as described above may direct packet flows to one or more stateful modules in a pool of servers. (par. 0021), A potential advantage of this design is that packets that are part of the same flow (e.g., a TCP flow where all packets share the same 5-tuple of IP source address, IP destination address, TCP source port, TOP destination port and IP protocol number) can be forwarded to the same target device 210, regardless of which DLB 208 processes the packet.]

claim 21, Patel in view of Schrum and further in view of Shmueli discloses “The apparatus of claim 12,” as [see rejection of claim 12.]
Schrum discloses “comprising: circuitry to store different packets of a same flow in a same queue” [(par. 0046), packet re-ordering mechanism is initiated at the destination hybrid device to re -order the out-of-order packets. For example, in response to determining a potential out-of-order packet arrival at the destination hybrid device 110, the receiver re-ordering unit 116 can initiate operations for re-ordering subsequently received packets to ensure that packets received via the new packet route 126 are provided to the upper protocol layers only after the packets received via the old packet route 124 are provided to the upper protocol layers. In response to determining an out-of-order packet arrival at the destination hybrid device 110, the receiver re-ordering unit 116 can temporarily store the out-of-order packets (e.g., packets that are not next in sequence order) in a re-ordering buffer. The receiver re-ordering unit 116 can employ various techniques to determine the correct order in which received packets should be provided for subsequent processing by the upper protocol layers (e.g., by the network layer 212, the transport layer 214, and the application 216).]

Patel et al. (US 2010/0302940 A1) and Schrum (US 2013/0114598 A1) are analogous art because they are the same field of endeavor of network communication. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Schrum’s teaching into Patel’s teaching. The motivation for making the above modification would be to reorder out-of-order packets before forwarding to a network layer. (Schrum, par. 0046)

claim 22, Patel in view of Schrum and further in view of Shmueli discloses “The apparatus of claim 12,” as [see rejection of claim 12.]
Patel discloses “comprising: a computing system coupled to the network interface device, the computing system to access the received packets” as [(par. 0037), a module such as described above may direct packet flows to one or more stateful modules in a pool of servers. (par. 0021), A potential advantage of this design is that packets that are part of the same flow (e.g., a TCP flow where all packets share the same 5-tuple of IP source address, IP destination address, TCP source port, TOP destination port and IP protocol number) can be forwarded to the same target device 210, regardless of which DLB 208 processes the packet.]

As per claim 23, as [see rejection of claim 12.]
As per claim 24, as [see rejection of claim 13.]
As per claim 25, as [see rejection of claim 14.]
As per claim 26, as [see rejection of claim 15.]
As per claim 28, as [see rejection of claim 17.]
As per claim 29, as [see rejection of claim 21.]
As per claim 30, as [see rejection of claim 12.]

Claims 19-20, 31 are rejected under 35 U.S.C. 103 as being unpatentable over Patel et al. (US 2010/0302940 A1) in view of Schrum (US 2013/0114598 A1) in view of Shmueli et al. (US 2015/0163532 A1) and further in view of NISHI (US 2014/0003427 A1).

claim 19, Patel in view of Schrum and further in view of Shmueli discloses “The apparatus of claim 12,” as [see rejection of claim 12.]
Patel in view of Schrum and further in view of Shmueli does not explicitly disclose “comprising: a switch communicatively coupled to the network interface device, wherein the switch is to transmit packets of a flow to the network interface device using any of multiple ports”.

However, NISHI discloses “comprising: a switch communicatively coupled to the network interface device, wherein the switch is to transmit packets of a flow to the network interface device using any of multiple ports” as [(par. 0069), In the relay switch 200d, there are communication ports P1 and P2 as two multicast packet transfer ports toward the relay switch 200c. The relay switch 200d selects the transfer port that transmits this packet, for example, by a transfer function in the switch, such as an ECMP (Equal Cost Multi Path) technique. It should be noted that all the transfer ports may then be selected. Here, this packet is assumed to be transferred from the relay switch 200d to the relay switch 200a. This packet is transmitted from the relay switch 200d to the relay switch 200c by way of the relay switch 200a.]

Patel et al. (US 2010/0302940 A1) and NISHI (US 2014/0003427 A1) are analogous art because they are the same field of endeavor of network communication. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate NISHI’s teaching into Patel’s teaching. The motivation for making the above modification would be to allow packets to be forwarded to a single destination over multiple best paths with equal routing priority. (NISHI, par. 0069)

As per claim 20, Patel in view of Schrum in view of Shmueli and further in view of NISHI discloses “The apparatus of claim 12,” as [see rejection of claim 12.]
NISHI discloses “wherein the switch is to apply Equal Cost Multi Path (ECMP) to select a port to transmit a packet” as [(par. 0069), In the relay switch 200d, there are communication ports P1 and P2 as two multicast packet transfer ports toward the relay switch 200c. The relay switch 200d selects the transfer port that transmits this packet, for example, by a transfer function in the switch, such as an ECMP (Equal Cost Multi Path) technique. It should be noted that all the transfer ports may then be selected. Here, this packet is assumed to be transferred from the relay switch 200d to the relay switch 200a. This packet is transmitted from the relay switch 200d to the relay switch 200c by way of the relay switch 200a.]

Patel et al. (US 2010/0302940 A1) and NISHI (US 2014/0003427 A1) are analogous art because they are the same field of endeavor of network communication. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate NISHI’s teaching into Patel’s teaching. The motivation for making the above modification would be to allow packets to be forwarded to a single destination over multiple best paths with equal routing priority. (NISHI, par. 0069)

As per claim 31, as [see rejection of claim 19.]



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mang Hang Yeung whose telephone number is (571)-270-7319  The examiner can normally be reached on Mon through Th (9:00 am to 4:00pm EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on (571) 272-3011.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MANG HANG YEUNG/Primary Examiner, Art Unit 2463